DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendments and remarks filed on 07/05/2022 have been fully considered.
Claims 1-9 and 11-21 are pending for examination. Claim 10 is cancelled.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 11 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gottlieb et al. (USPGPUB 2010/0025238). In regard to claim 1, Gottlieb discloses A wearable device configured to be attached to a subject's skin (Fig. 2 and associated descriptions; [0177]), the wearable device comprising: a substrate configured to attached to a subject's skin (Fig. 2 and associated descriptions), the substrate comprising a middle portion (middle portion between two dashed lines near 108, see the reproduced Fig. 2 below) arranged between two end portions (left and right portions of the dashed lines, see the reproduced Fig. 2 below), wherein the middle portion is thinner than the two end portions (see the reproduced Fig. 2 below) such that the middle portion is more flexible than the two end portions (it is inherent that the middle portion is more flexible than the two end portions since the middle portion is thinner, see the reproduced Fig. 2 below); a physiological sensor arranged on the middle portion (element 110, Fig. 2 and associated descriptions; [0062]), the physiological sensor configured to sense a physiological signal of the subject when the wearable device is attached to the subject's skin (Fig. 2 and associated descriptions; [0062]; [0177]); and one or more electrical components arranged on at least one of the end portions (element 104, Fig. 2 and associated descriptions), wherein at least one of the one or more electrical components is coupled to the physiological sensor (elements 110 and 104, Fig. 2 and associated descriptions).

[AltContent: connector][AltContent: connector]
    PNG
    media_image1.png
    496
    791
    media_image1.png
    Greyscale


	In regard to claim 11, Gottlieb discloses the middle portion is porous to an active pharmaceutical ingredient (analyte modulating membrane layer 112, Fig. 2 and associated descriptions; [0064]); it is noted that any active pharmaceutical ingredient has similar dimensions as glucose can pass the membrane).
	In regard to claim 13, Gottlieb discloses a method of manufacturing a wearable device configured to be attached to a subject's skin (referring to claim 1 above), the method comprising: arranging a physiological sensor on a middle portion of a substrate (referring to claim 1 above), wherein the middle portion is between end portions of the substrate that are thicker than the middle portion (referring to claim 1 above), the middle portion of the substrate being more flexible than at least one of the end portions (referring to claim 1 above) and the physiological sensor configured to sense a physiological signal of the subject when the wearable device is attached to the subject's skin (referring to claim 1 above); arranging one or more electrical components on at least one of the end portions (referring to claim 1 above), wherein at least one of the one or more electrical components are electrically connected to the physiological sensor (referring to claim 1 above); and connecting the end portions using a bridge portion (at least one of elements 102, 114 and 116, Fig. 2 and associated descriptions). 

Allowable Subject Matter
Claims 2-9, 12 and 14-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  In regard to claims 2-4, 12 and 14-21, the prior art of records does not teach or suggest the claimed limitations in combination with the other claimed elements/ steps.

Response to Arguments
Applicant’s arguments, see page 5 of Remarks, filed on 07/05/2022, with respect to claims 6 and 16 have been fully considered and are persuasive.  The 35 USC 112(b) rejection of claims 6 and 16 has been withdrawn. 
Applicant’s arguments with respect to claims 1 and 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lee et al. (USPGPUB 2018/0271393) teaches skin-mountable electronic devices (Figs. 1-14), comprises a middle portion (elements 54 and 64, Figs. 13-14), and two end portions (elements 50/52 and 60/62, Figs. 13-14), wherein the middle portion is thinner than the two end portions such that the middle portion is more flexible than the two end portions (Figs. 13-14) but no physiological sensor(s) arranged on the middle portion (Figs. 13-14).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHU CHUAN LIU whose telephone number is (571)270-5507. The examiner can normally be reached M-Th (6am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHU CHUAN LIU/Primary Examiner, Art Unit 3791